Exhibit 99.1 Notice Declaring Intention to be Qualified under National Instrument 44-101 Short Form Prospectus Distributions (“NI 44-101”) September 21, 2010 To:Ontario Securities Commission Helix BioPharma Corporation (the “Issuer”) intends to be qualified to file a short form prospectus under NI 44-101. The Issuer acknowledges that it must satisfy all applicable qualification criteria prior to filing a preliminary short form prospectus. This notice does not evidence the Issuer’s intent to file a short form prospectus, to enter into any particular financing or transaction or to become a reporting issuer in any jurisdiction. This notice will remain in effect until withdrawn by the Issuer. HELIX BIOPHARMA CORPORATION By: /s/ Photios (Frank) Michalargias Name: Photios (Frank) Michalargias Title: Chief Financial Officer
